BRUNETTI, Circuit Judge,
concurring separately:
Although I agree with the result reached by the majority opinion, I cannot concur in the majority’s method of resolving this ease. Because the plain language of the statute does not support the district court’s upholding of the IBIA’s interpretation of the statute, it is not necessary to resort to legislative history to determine the propriety of that interpretation or to resolve constitutional questions posed by the same.
*667As the majority opinion notes, the Reindeer Act “does not by its terms guarantee Alaskan natives a monopoly in the reindeer business.” That is the beginning and, I believe, ought to be the end of our analysis. Nothing in the Act prohibits Appellants from purchasing and importing non-native or government-owned reindeer to Alaska. “When the words of a statute are unambiguous, then, this first canon is also the last: ‘judicial inquiry is complete.’” Connecticut Nat’l Bank v. Germain, 503 U.S. 249, 254, 112 S.Ct. 1146, 1149, 117 L.Ed.2d 391 (1992), citing Rubin v. United States, 449 U.S. 424, 430, 101 S.Ct. 698, 701, 66 L.Ed.2d 633 (1981). Attempting to divine congressional intent from the structure of the Act is both improper and unnecessary in this case.
We ought to look no further than the language of the Reindeer Act to divine Congress’ intent. In Connecticut Nat’l Bank, the Supreme Court was interpreting the meaning of 28 U.S.C. § 1292, which provides for review in the courts of appeals of “[¡Interlocutory orders of the district courts.” Id. at 251, 112 S.Ct. at 1148. The Court addressed whether § 1292 provides for jurisdiction over an interlocutory order of a district court acting in its capacity as a bankruptcy court of appeals. Id. Appellees argued that § 1292 was limited through 28 U.S.C. § 158(d) which provides for jurisdiction over appeals from final judgments and orders from the district courts. 28 U.S.C. § 158(d). The Court declined to interpret § 158(d)’s silence with regard to interlocutory orders as a meaningful ambiguity. Instead, the Court focused on the plain language of § 1292 and held that “[s]o long as a party to a proceeding or case in bankruptcy meets the conditions imposed by § 1292, a court of appeals may rely on that statute as a basis for jurisdiction.” Id. at 254, 112 S.Ct. at 1150. Similarly, as long as Appellant does not fall within the prohibition of § 500i of the Reindeer Act, he may do as he pleases.
Section 500i of the Act states, in pertinent part, that “[l]ive reindeer in Alaska, and the increase thereof, acquired by the Secretary of the Interior ..., and live reindeer in Alaska, and the increase thereof, owned by the said natives, ... however acquired, shall not be sold or transferred ... to anyone other than ... natives of Alaska_” 25 U.S.C. § 500i. The Act refers specifically only to those “reindeer in Alaska” and their increase, that are acquired by the Secretary or owned by native Alaskans. 25 U.S.C. § 500i (emphasis added). Appellant, a non-native, seeks to purchase reindeer outside of Alaska from a non-native other than the Secretary and import them to Alaska. Nothing in the language of the Act prohibits Appellant’s actions.1
Because there is no ambiguity in the Reindeer Act, the district court erred in upholding the IBIA’s decision which resorted to legislative history to interpret the Act. “[I]n interpreting a statute a court should always turn to one cardinal canon before all others.... [Cjourts must presume that a legislature says in a statute what it means and means in a statute what it says there.” In re Transcon Lines, 58 F.3d 1432, 1437 (9th Cir.1995), quoting Connecticut Nat’l Bank, 503 U.S. at 253, 112 S.Ct. at 1149. The IBIA and the district court ignored this canon in interpreting section 500L The IBIA found that an ambiguity in the Act resulted from the fact that “there is neither a specific prohibition of, nor a specific allowance of, importation of foreign reindeer for commercial purposes.” 23 IBIA at 67. This approach ignores the use of specific language by Congress in drafting section 500L We ought not assume that Congress referred to only those “live reindeer in Alaska” accidentally; nor that its reference to only those reindeer owned by the Secretary or native Alaskans was accidental. Before a court or an agency assumes an ambiguity in a statute, it ought to grant the words chosen by Congress their *668full meaning. The plain language of § 500i is clear; it simply does not prohibit non-native ownership of reindeer in the manner proposed by Appellant. Certainly, the statute places severe obstacles in the way of any non-native, such as Appellant, who might wish to enter the reindeer industry in Alaska. Nothing in the Act suggests however that Congress intended the Act to be a complete barrier to such ownership.
Whatever Congress’ intent in enacting the Reindeer Act, “it is inappropriate for a court to invoke the ‘broad purpose’ of a statute to invalidate specific provisions.” In re Transcon Lines, 58 F.3d at 1437. In Transcon, this court determined that the plain language of the Rates Act must govern despite the fact that the application of the section at issue did not necessarily further the underlying purpose for which the statute was enacted. Id. As the Supreme Court has explained:
Application of ‘broad purposes’ of legislation at the expense of specific provisions ignores the complexity of the legislative problems Congress is called upon to address and the dynamics of legislative action. Congress may be unanimous in its intent to stamp out some vague social or economic evil; however, because its Members may differ sharply on the means for effectuating that intent, the final language of the legislation may reflect hard-fought compromises. Invocation of the ‘plain purposes’ of legislation at the expense of the terms of the statute itself takes no account of the processes of compromise and, in the end, prevents the effectuation of congressional intent.
Id., quoting Board of Governors of the Federal Reserve System v. Dimension Financial Corp., 474 U.S. 361, 373-74, 106 S.Ct. 681, 688-89, 88 L.Ed.2d 691 (1986).
In interpreting section 500i of the Reindeer Act, the IBIA was guided by its determination of the Act’s “broad purpose.” Despite the IBIA’s conclusion that “no provision in the Reindeer Act explicitly prohibits the importation of reindeer into Alaska or explicitly precludes a non-Native from entering the reindeer business, using imported reindeer,” it rejected that interpretation because, although based in the plain language of the statute, it was “clearly adverse to the interests of the Natives for whose benefit the statute was enacted.” 23 IBIA 28, 51. Thus, the IBIA improperly invoked the broad purpose of the Reindeer Act at the expense of the Act’s plain language in concluding that Appellant’s actions were prohibited. Similarly, in upholding the IBIA’s decision, the district court focused upon the fact that “when read as a whole, the statute clearly evidences a plan by Congress to provide that there would be a Reindeer industry in Alaska that would be exclusively Native.” Under Transcon, courts must apply the plain language of statutory provisions despite then-assessment that those provisions might be inconsistent with the broad purpose of the statute. The district court and the IBIA erred in failing to follow the plain language of section 500i at the expense of the Act’s “broad purpose.”
Finally, although we are required to construe statutes favoring Native Americans liberally in their favor, nothing in the Reindeer Act requires that we “construe” the Act at all. County of Yakima v. Confederated Tribes and Bands, 502 U.S. 251, 269, 112 S.Ct. 683, 693-94, 116 L.Ed.2d 687 (1992). The Act is not ambiguous. We need and ought not defer to an agency’s interpretation where that interpretation is contrary to the plain language of the statute. Sierra Club v. United States Forest Serv., 93 F.3d 610, 612 (9th Cir.1996) (“Only if the language is ambiguous do we consider statutory history or agency interpretations.”). See also Chevron U.S.A v. Natural Resources Defense Council, 467 U.S. 837, 842-43, 104 S.Ct. 2778, 2781, 81 L.Ed.2d 694 (1984) (“If the intent of Congress is clear, that is the end of the matter; for the court, as well as the agency, must give effect to the unambiguously expressed intent of Congress.”) (footnote omitted). Because the IBIA’s interpretation of the Act, and the district court’s upholding of that interpretation, were contrary to the plain language of the Act, there is no need to address “the far more complex question” of “[t]o what extent is a court bound to defer to an agency’s interpretation where that interpretation raises difficult constitutional questions?” I would reverse the district court’s *669decision on the ground that it was contrary to the plain language of the statute.

. Consistent with the expressio unius canon of statutory construction, the Act’s reference only to those reindeer located in Alaska excludes from its reach those reindeer that are not located in Alaska. Similarly, the Act's reference only to those reindeer owned by either the Secretary or native Alaskans excludes from its reach reindeer owned by a non-native other than the Secretary. "When a statute limits a thing to be done in a particular mode, it includes a negative of any other mode." Raleigh & Gaston Ry. Co. v. Reid, 80 U.S. (13 Wall.) 269, 270, 20 L.Ed. 570 (1871), cited in Longview Fibre Co. v. Rasmussen, 980 F.2d 1307 (9th Cir.1992).